The defendant was convicted of an assault with intent to murder. The evidence for the State showed that the defendant made an unlawful assault upon one Devon Hendricks, and cut him with a knife or some other sharp instrument. Hendricks, while on the stand, exhibited the wound to the jury. Harold Tippins, an eyewitness to the assault testified, in part, as follows: "I saw the sign that the defendant put on Mr. Hendricks. That wound was inflicted on Hendricks by Collins [the defendant] with a knife or some other sharp instrument. It was done with an instrument that you could kill a man with; you could take his life with that instrument, by cutting him with it." There was other testimony to the effect that Hendricks was carried to the hospital after he was cut, and the doctor "sewed him up." We think that the evidence as a whole authorized the jury to find the defendant guilty of an assault with intent to murder, as charged. Jackson v. State, 56 Ga. App. 374
(192 S.E. 633); Reece v. State, 60 Ga. App. 195 (3 S.E.2d 229);  Paschal v. State, 125 Ga. 279
(54 S.E. 172).
Judgment affirmed. Gardner, J.,concurs.
                        DECIDED JANUARY 29, 1944.